DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "electromechanical actuator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Revision is required to provide clarity to the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-26, 29, 32, 34-39 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20180245375 A1).
Regarding claim 21, Arlinghaus teaches an exit device assembly configured for mounting to a door (84) having an egress side (85) and a non-egress side opposite the egress side, the exit device assembly comprising: an electrified door lock device (200) operable to selectively prevent opening of the door (para. 0073), the electrified door lock device including an electronic actuator (240) operable to transition the electrified door lock device between a locked state and an unlocked state; a pushbar assembly (130) configured for mounting to the egress side (85) of the door, the pushbar assembly comprising a drive assembly (120), the drive assembly including a pushbar operable to actuate the drive assembly to thereby permit opening of the door (para. 0061); and a mode selector (152) installed to the pushbar assembly (fig. 3), the mode selector comprising: an actuating mechanism (154) configured to transition the mode selector between a locking state and an unlocking state (para. 0070); and control circuitry (414) in communication with the electrified door lock device, wherein the control circuitry is configured to transmit a lock signal when the mode selector is in the locking state, and wherein the control circuitry is configured to transmit an unlock signal when the mode selector is in the unlocking state (para. 0131); wherein the electronic actuator is configured to transition the electrified door lock device from the unlocked state to the locked state in response to the lock signal; and wherein the electronic actuator is configured to transition the electrified door lock device from the locked state to the unlocked state in response to the unlock signal (para. 0113).
Regarding claim 22, Arlinghaus teaches the exit device assembly of claim 21, wherein the mode selector further comprises an indicator device (1700); wherein the indicator device is configured to display a locked indicium when the mode selector is in the locking state; and wherein the indicator 
Regarding claim 23, Arlinghaus teaches the exit device assembly of claim 22, wherein the indicator device comprises a mechanical indicator device (1704), the mechanical indicator device having a lock- indicating position in which the locked indicium is visible via a window in the pushbar assembly, the mechanical indicator device having an unlock-indicating position in which the unlocked indicium is visible via the window (para. 0291).
Regarding claim 24, Arlinghaus teaches the exit device assembly of claim 23, wherein the control circuitry comprises a second electronic actuator (1708) configured to place the indicator device in the lock- indicating position when the mode selector is in the locking state and to place the indicator device in the unlock-indicating position when the mode selector is in the unlocking state (para. 0291).
Regarding claim 25, Arlinghaus teaches the exit device assembly of claim 21, wherein the actuating mechanism (154) comprises a mechanical actuating mechanism (230) having a locking position corresponding to the locking state and an unlocking position corresponding to the unlocking state (para 0094); wherein the control circuitry comprises a position sensor (332) operable to sense a position of the mechanical actuating mechanism; wherein the control circuitry is configured to transmit the lock signal in response to the position sensor sensing the locking position of the mechanical actuating mechanism; and wherein the control circuitry is configured to transmit the unlock signal in response to the position sensor sensing the unlocking position of the mechanical actuating mechanism (para 0087).
Regarding claim 26, Arlinghaus teaches the exit device assembly of claim 25, wherein one of the lock signal or the unlock signal comprises an electrical current; and wherein the other of the lock signal or the unlock signal comprises absence of the electrical current (para. 0088, the default state indicates there is no current and the non-default state indicates there is an electrical current).  
Regarding claim 29, Arlinghaus teaches a retrofit kit (1300) configured for use with an exit device assembly comprising a pushbar assembly installed to a first side of a door, the retrofit kit comprising: a retrofit cover plate (1352) configured to replace an existing cover plate of the pushbar assembly, the retrofit cover plate comprising a window (1377); and a mode selector (152) mounted to the retrofit cover plate, the mode selector comprising: an actuating mechanism (154) operable to transition a locking/unlocking state of the mode selector between a locking state and an unlocking state (para. 0070); mode selector control circuitry (414) configured to transmit a lock/unlock signal corresponding to the locking/unlocking state of the mode selector (para. 0131); and an indicator device (1363) aligned with the window, the indicator device configured to display locked/unlocked indicia corresponding to the locking/unlocking state of the mode selector (fig. 34).
Regarding claim 32, Arlinghaus teaches the retrofit kit of claim 29, wherein the mode selector control circuitry (414) is configured to transmit the lock/unlock signal as a lock signal when the mode selector is in the locking state; wherein the mode selector control circuitry is configured to transmit the lock/unlock signal as an unlock signal when the mode selector is in the locking state (para. 0131); wherein one of the lock signal or the unlock signal is a non-default signal; wherein the other of the lock signal or the unlock signal is a default signal; wherein the non-default signal comprises an electrical current; and wherein the default signal comprises absence of the electrical current (para. 0088).
Regarding claim 34, Arlinghaus teaches the retrofit kit of claim 29, wherein the actuating mechanism (154) comprises a mechanical actuating mechanism (230); wherein the mode selector control circuitry (414) comprises a position sensor (332) operable to sense a position of the mechanical actuating mechanism; wherein the control circuitry is configured to transmit the lock signal in response to the position sensor sensing the locking position of the mechanical actuating mechanism; and wherein the control circuitry is configured to transmit the unlock signal in response to the position sensor sensing the unlocking position of the mechanical actuating mechanism (para 0087).
Regarding claim 35, Arlinghaus teaches the retrofit kit of claim 34, wherein the mode selector control circuitry (414) is configured to cause the indicator device (412) to display the locked/unlocked indicia based upon the locking/unlocking position of the mechanical actuating mechanism (230).
Regarding claim 36, Arlinghaus teaches the retrofit kit of claim 29, wherein the actuating mechanism (154) comprises an electronic actuating mechanism (para. 0070); and wherein the mode selector control circuitry (414) is configured to transmit the lock/unlock signal based upon information received from the electronic actuating mechanism (para. 0070).
Regarding claim 37, Arlinghaus teaches a method of operating an exit device assembly comprising an electrified door lock device (200) operable to selectively prevent opening of a door (para. 0073), and a pushbar assembly (130) mounted to an egress side of the door (85) and operable to open the door (para. 0061), the method comprising: receiving, via an actuating mechanism (154) of a mode selector (152), an actuating input, wherein the actuating input transitions a locking/unlocking state of the mode selector from a prior locking/unlocking state to a current locking/unlocking state (para. 0070); in response to the actuating input, causing an indicator device (1700) of the mode selector to display locked/unlocked indicia corresponding to the current locking/unlocking state (para. 0291); in response to the actuating input, transmitting, by control circuitry (414) of the mode selector and to an electronic actuator (240) of the electrified door lock device, a lock/unlock signal corresponding to the current locking/unlocking state; and in response to the lock/unlock signal, operating the electronic actuator to adjust a locked/unlocked state of the electrified door lock mechanism to match to the current locking/unlocking state of the mode selector (para. 0095).
Regarding claim 38, Arlinghaus teaches the method of claim 37, wherein the actuating mechanism (154) comprises a mechanical actuating mechanism (230); wherein receiving the actuating input comprises moving a movable portion of the mechanical actuating mechanism (para. 0078); wherein causing the indicator device to display locked/unlocked indicia comprises transitioning the 
Regarding claim 39, Arlinghaus teaches the method of claim 38, wherein the control circuitry further comprises a position sensor (332); wherein movement of the movable portion of the mechanical actuating mechanism transitions the position sensor from a prior sensor state to a current sensor state (para. 0087); and wherein the indicator mechanism transitions from the prior indicating state to the current indicating state in response to the position sensor transitioning from the prior sensor state to the current sensor state (para. 0292).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28, 30-31, 33, 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Arlinghaus (US 20180245375 A1) in view of Lehner (US 20200248480).
Regarding claim 27, Arlinghaus teaches the exit device assembly of claim 21, however fails to teach wherein the electrified door lock device has a default state and a non-default state; wherein the electrified door lock device has an electric locking mode in which the default state is the unlocked state  and the non-default state is the locked state; wherein the electrified door lock device has an electric 
Lehner teaches a similar exit device wherein the electrified door lock device has a default state and a non-default state; wherein the electrified door lock device has an electric locking mode in which the default state is the unlocked state and the non-default state is the locked state (para. 0024); wherein the electrified door lock device has an electric unlocking mode in which the default state is the locked state and the non-default state is the unlocked state (para. 0024); wherein one of the lock signal or the unlock signal comprises an electrical current, and wherein the electronic actuator is configured to transition the electrified door lock device from the default state to the non-default state in response to the electrical current; and wherein the other of the lock signal or the unlock signal comprises absence of the electrical current, and wherein the electronic actuator is configured to transition the electrified door lock device from the non-default state to the default state in response to absence of the electrical current (para. 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Arlinghaus with the teachings of Lehner to incorporate a separate locking and unlocking mode to respond to the lack of current in order to provide a more secure operation in the event of a power outage.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective 
Regarding claim 28, Arlinghaus in view of Lehner teaches the exit device assembly of claim 27, Lehner further teaches wherein the electrified door lock device further comprises a switch (166) operable to change the electrified door lock device between the electric locking mode and the electric unlocking mode (para. 0024).
Regarding claim 30, Arlinghaus teaches the retrofit kit of claim 29, however does not explicitly teach wherein the exit device assembly further comprises a trim installed to a second side of the door opposite the first side of the door; wherein the retrofit kit further comprises a modular electronic lock mechanism configured for installation to the trim; and wherein the modular electronic lock mechanism comprises an electronic actuator operable to transition a locked/unlocked state of the trim between a locked state and an unlocked state in response to receiving the lock/unlock signal.
Lehner teaches a similar exit device wherein the exit device assembly further comprises a trim installed to a second side of the door (the examiner is interpreting as to mount lehner’s exit device on the opposite side of the door) opposite the first side of the door; wherein the retrofit kit further comprises a modular electronic lock mechanism (200) configured for installation to the trim; and wherein the modular electronic lock mechanism comprises an electronic actuator (232) operable to transition a locked/unlocked state of the trim between a locked state and an unlocked state in response to receiving the lock/unlock signal (para. 0033, 0035).
It would have been obvious to combine the teachings of Arlinghaus with the teachings of Lehner to incorporate a trim on the opposite side of the door which includes the electronic lock mechanism to create a more secure door lock device.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in 
Regarding claim 31, Arlinghaus in view of Lehner teach the retrofit kit of claim 30, Arlinghaus further teaches wherein the modular electronic lock mechanism further comprises a lock mechanism electrical connector (1050) electrically connected with the electromechanical actuator; wherein the mode selector further comprises a mode selector electrical connector electrically connected with the control circuitry (414); and wherein the retrofit kit further comprises a wired connection comprising: a first electrical connector (1053) configured to mate with the lock mechanism electrical connector; a second electrical connector (1054) configured to mate with the mode selector electrical connector; and at least one wire (1056) extending between and connecting the first electrical connector and the second electrical connector.
Regarding claim 33, Arlinghaus teaches the retrofit kit of claim 32, further comprising a modular electronic lock mechanism (300), comprising: an electric motor (240) operable to transition the modular electronic lock mechanism between a default state and a non-default state (para. 0095); an energy storage device (1074) however fails to teach lock control circuitry connected with the electric motor and the energy storage device and configured for connection with the mode selector control circuitry; wherein, in response to the electrical current, the lock control circuitry is configured to store electrical energy supplied by the electrical current in the energy storage device until the stored electrical energy reaches a threshold charge, and to thereafter supply the electrical current to the electric motor to cause the electric motor to transition the modular electronic lock mechanism from the default state to the non-default state; and wherein, in response to the absence of the electrical current, the lock control circuitry is configured to activate the electric motor using power stored in the energy storage device to transition the modular electronic lock mechanism from the non-default state to the default state.

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lehner with the teachings of Arlinghaus to incorporate a control circuitry to charge the energy storage device and transition the lock mechanism based on the charge in the storage device.  By transitioning between the default and non-default state based on the power left to lock or unlock the door the control circuitry creates an added level of security to prevent a situation where the door is stuck in an unwanted positon without the power to transition the locking device to the other of the two positions.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 40, Arlinghaus teaches the method of claim 37, wherein the exit device assembly further comprises a latch mechanism (140) ; wherein the pushbar assembly is operable to actuate the latch mechanism (para. 0065). Arlinghaus does not teach wherein the trim is installed to a non-egress side of the door and comprises a manual actuator selectively operable to actuate the latch 
Lehner teaches a similar exit device comprising a trim (100), wherein the trim is installed to a non-egress side of the door (the examiner is interpreting mounting this trim to the opposite side of the pushbar assembly) and comprises a manual actuator (120) selectively operable to actuate the latch mechanism (para. 0021); and wherein the method further comprises: by the electrified door lock device (200), preventing the manual actuator (120) from actuating the latch mechanism when the locked/unlocked state of the electrified door lock device is a locked state (para. 0035); and by the electrified door lock device, permitting the manual actuator to actuate the latch mechanism when the locked/unlocked state of the electrified door lock device is an unlocked state (para. 0033).
It would have been obvious to combine the teachings of Arlinghaus with the teachings of Lehner to incorporate a trim on the opposite side of the door which includes the electronic lock mechanism to create a more secure door lock device.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 41, Arlinghaus in view of Lehner teach the method of claim 40, Lehner further teaches wherein the electrified door lock device (200) further comprises a blocking member (220) operable to selectively prevent the manual actuator (120) from actuating the latch mechanism (para. 0028); and wherein to adjust a locked/unlocked state of the electrified door lock mechanism comprises moving the blocking member between a blocking position in which the blocking member prevents the 
Regarding claim 42, Arlinghaus in view of Lehner teach the method of claim 41, Arlinghaus further teaches, wherein the electrified door lock device comprises an electrified trim lock device (150; para. 0070); and wherein the electrified trim lock device is installed to the pushbar assembly (150).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675